METHOD FOR SPEED EXCURSION
DATA ACQUISITION



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element number 80 which is set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 10, 90, and 115 which are not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

Objections

Claim 3, line 1; the word “stores” should be changed to --storing-- for grammatical reasons.
Claim 5, line 2; the phrase “summing difference” should be changed to --summing a difference-- for grammatical reasons.
Claim 7, line 1; the word “being” should be changed to --is-- for grammatical reasons.
Claim 8, line 27; the word “records” should be changed to --recording-- for grammatical reasons.
Claim 8, last line; the phrase “the timestamp” should be changed to --and the timestamp--.
Claim 12, lines 2, 5, and 8; the phrases “summing difference” should be changed to --summing a difference-- respectively for grammatical reasons.
Claim 15, line 15; the phrase “the timestamp” should be changed to --and the timestamp--.
Claim 19, line 2; the phrase “summing difference” should be changed to --summing a difference-- for grammatical reasons.
Claim 20, line 1; the word “being” should be changed to --is-- for grammatical reasons.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventors regard as the invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent claim 1 is directed to a method which sets forth a series of steps. But the claim is indefinite as to the limitation of “reading the tag to detect the overspeed event” (line 10) because the claim sets forth that the overspeed event was already detected prior to this step. Prior to this limitation, not only was the start of the overspeed event detected, but the end of the overspeed event was detected as well. And in accordance with the claim, the reading of the tag is the result of detecting an overspeed event (ie. the overspeed event is present).
Likewise, independent claim 8 is directed to a method of a series of steps. But the claim is indefinite as to the limitation of “reading the tag to detect the level one overspeed event, the level two overspeed event, and the level three overspeed event” (lines 25-26) because the claim sets forth that the overspeed events were already detected prior to this step. Prior to this limitation, not only were the starts of the overspeed events detected, but the end of the overspeed events were detected as well. And in accordance with the claim, the reading of the tag is the result of detecting an overspeed events (ie. the overspeed events are present).

Independent claim 15 is directed to a processor configured to carry out a series of steps. But the claim is indefinite as to the limitation of “read the tag to detect the overspeed event” (line 13) because the claim sets forth that the overspeed event was already detected prior to this step. Prior to this limitation, not only was the start of the overspeed event detected, but the end of the overspeed event was detected as well. And in accordance with the claim, the reading of the tag is the result of detecting an overspeed event (ie. the overspeed event is present).

Allowable Subject Matter

After a search of the prior art, claims 1 - 20 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. A final determination can be given once the claims are in compliance with 35 U.S.C. 112.

Independent claim 1 has been found to be distinct because the prior art fails to teach or suggest a method of monitoring a gas turbine engine in response to detecting an overspeed event, comprising the combination of:
generating a tag to include an overspeed event value, a gas producer rotor speed, and a timestamp;
reading the tag; and
recording a plurality of tags including the overspeed event value, the gas producer rotor speed, the timestamp, from the start of the overspeed event to the end of the overspeed event.


Claims 2 - 7 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 8 has been found to be distinct because the prior art fails to teach or suggest a method of monitoring a gas turbine engine in response to detecting overspeed events, comprising the combination of:
generating a respective tag to include a corresponding overspeed event value, gas producer rotor speed, and timestamp;
reading the tag; and
recording a plurality of tags including the corresponding overspeed event value, the gas producer rotor speed, and the timestamp. 

Claims 9 - 14 have been found to be allowable due to, at least, the claims’ dependency on claim 8.

Independent claim 15 has been found to be distinct because the prior art fails to teach or suggest a control system, for monitoring a gas turbine engine, having a processor configured to perform the combination of:
generate a tag to include an overspeed event value, a gas producer rotor speed, and a timestamp in response to detecting an overspeed event;
read the tag; and


record a plurality of tags including the overspeed event value, the gas producer rotor speed, and the timestamp from the start of the overspeed event to the end of the overspeed event in response to detecting the overspeed event.

Claims 16 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 15.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Eric S. McCall/Primary Examiner, Art Unit 2856